It is to be regretted that this case is disposed of on the technical ground sustaining the majority opinion. I should like to have seen the court decide the constitutional issues involved in the act. *Page 617 
While, admittedly, the provision in the act fixing its effective date is poorly drawn, as I see it, there can be no doubt that the legislature intended the act to dovetail into legislation of similar import then under consideration by Congress. The reference to the Wagner-Doughton bill was descriptive of type, rather than specific detail. There can be no doubt that, in its broad aspects, the congressional act ultimately passed conformed to the plan of the so-called Wagner-Doughton bill.
For this reason, I am dissenting from the majority opinion.